On August 24, 2005, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of DUI, Fourth or Subsequent Offense, a Felony, with a Persistent Felony Offender status; Count II: A commitment to the Lake County Jail for a term of six (6) months, all suspended but two (2) days, for the offense of Driving While License Suspended or Revoked, a misdemeanor; Count III: A commitment to the Lake County Jail for a term of six (6) months, all suspended but five (5) days, for the offense of Operating a Motor Vehicle Without Valid Liability Insurance, a misdemeanor; and Count IV: A commitment to the Lake County Jail for a term of six (6) months, all suspended. The sentences imposed on Counts II, III and IV shall run concurrently with the sentence imposed on Count I.
On March 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Nistler. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, hut also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of sentences given toward similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count I: A commitment to the Department of Corrections for a term of fifteen (15) years, with ten (10) years suspended; Count II: A commitment to the Lake County Jail for a term of six (6) months, all suspended but two (2) days; Count III: A commitment to the Lake County Jail for a term of six (6) months, all suspended but five (5) days; and Count IV: A commitment to the Lake County Jail for a term of six (6) months, all suspended. The sentences imposed on Counts II, III and IV shall *13run concurrently with the sentence imposed on Count I. The terms and conditions shall remain the same as imposed in the August 24, 2005 judgment.
DATED this 17th day of March, 2006.
Done in open Court this 6 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.